DETAILED ACTION

This office action is in response to the election/amendment filed on 02/25/2021.  Claims 56-84 are pending, of which claims 56-68 are cancelled as non-elected invention, and claims 76-84 are newly added by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of claims 69-84 reading on Invention Group 2 in the reply filed on 02/25/2021 is acknowledged. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 07/09/2018 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2018 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 69-80, 82-84 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Calverley et al. (US Patent or PG Pub. No. 20110121672, hereinafter ‘672).	
Claim 69, ‘672 teaches a magnetically geared apparatus comprising a rotor (e.g., see [0036],[0040]-[0050], Fig. 1-8), the rotor comprising: a ring structure (e.g., the structure of the inner portion of 700, see [0040]-[0050], Fig. 3-8); wherein at least a portion of the ring structure is formed from composite material (e.g., see [0050]) comprising: a first plurality of fibres extending substantially in a first direction (e.g., the axle direction of the inner portion of 700) and a second plurality of fibres extending substantially in a second direction (e.g., the circumferential direction of the inner portion of 700, the first direction and the second direction being non-parallel and the first direction and/or second direction being between a circumferential direction and an axial direction (e.g., the carbon fiber structure of the supporting structure of the ring, see [0036] [0040]-[0050], Fig. 3-8).  

Claim 71, ‘672 teaches the limitations of claim 70 as discussed above.  It further teaches that wherein the outer ring structure is formed from composite material comprising a third plurality of fibres (e.g., 606) extending substantially in a third direction (e.g., the axle direction of 606) different from the first and/or second directions (e.g., the circumferential direction of the inner portion of 700, see [0040]-[0050], Fig. 3-8).  
Claim 72, ‘672 teaches the limitations of claim 69 as discussed above.  It further teaches that wherein an axis of rotation of the rotor defines a Z axis, and wherein the first direction is between 00 and 90 with respect to an XY plane, and the second direction is between 0 and -90° with respect to an XY plane (e.g., see [0040]-[0050], Fig. 3-8).  
Claim 73, ‘672 teaches the limitations of claim 69 as discussed above.  It further teaches that wherein the first direction is substantially 45°, and the second direction is substantially - 45° ( e.g., since the axle direction of the inner portion of 700 and the circumferential direction of the inner portion of 700 being substantially 90°, they are  substantially 45°, and substantially - 45° respectively when reference to the 45° axis 
Claim 74, ‘672 teaches the limitations of claim 69 as discussed above.  It further teaches that wherein the first and second directions are separated by an angle of substantially 90° (e.g., the axle direction of the inner portion of 700 and the circumferential direction of the inner portion of 700 being substantially 90°, see [0040]-[0050], Fig. 3-8).  
Claim 75, ‘672 teaches the limitations of claim 71 as discussed above.  It further teaches that wherein the outer ring structure further comprises a fourth plurality of fibres (e.g., the outer portion of 700), the third and fourth plurality of fibres being aligned in respective third and fourth orientations (e.g., the axial and circumferential orientations respectively), at least one of the third and fourth orientations being different than the first and second orientations (e.g., the orientations of the internal fibers of the support structure 606 are cross-weave based, see [0036]).  
Claim 76, ‘672 teaches the limitations of claim 75 as discussed above.  It further teaches that wherein one of the third and fourth orientations is aligned substantially along the axial direction (e.g., the axial direction of the support structure 606), and the other of the third and fourth orientations is aligned substantially along the circumferential direction (e.g., the circumferential direction of the outer portion of 700, see [0050], see Fig. 3-8).
Claim 77, ‘672 teaches the limitations of claim 75 as discussed above.  It further teaches that, wherein the third and fourth orientations are separated by an angle of substantially 90° (e.g., the axial direction of the support structure 606 and the 
Claim 78, ‘672 teaches the limitations of claim 76 as discussed above.  It further teaches that wherein the rotor comprises first and second end plates at opposite axial ends of the rotor, the first and second end plates being fixed to the ring structure (e.g., the end rings, see [0045], Fig. 3-4, 5-8).  
Claim 79, ‘672 teaches the limitations of claim 70 as discussed above.  It further teaches that, wherein the inner and outer ring structures are mechanically fixed together (e.g., see [0040]-[0050], Fig. 3-4, 5-8).  
Claim 80, ‘672 teaches the limitations of claim 69 as discussed above.  It further teaches that wherein the apparatus further comprises: another rotor comprising a first plurality of permanent magnets (e.g., see [0023], claims 20 and 23, Fig. 3-4, 5-8); a stator comprising a second plurality of permanent magnets and windings (e.g., the stator with the 3-phase windings to interactive with the inner and outer rotors respectively is implicitly taught, see [0023] [0040][0050], claim 23); wherein the rotor is arranged to interact with the another rotor in a magnetically geared manner (e.g., see [0040]-[0050], Fig. 3-4, 5-8); and wherein the windings are arranged to magnetically interact with the Serial No.: 16/068,764 Atty Docket No.: K057-0015US_ee&Hayes* Atty/Agent: David A. Divinefirst or fundamental harmonic of the magnetic field of the first plurality of permanent magnets (e.g., see [0023] [0040][0050], claim 23).  
Claim 82, ‘672 teaches the limitations of claim 80 as discussed above.  It further teaches that wherein the rotor and the another rotor are configured to transfer torque therebetween in a magnetically geared manner (e.g., see [0023] [0040][0050], claim 23).  

Claim 84, ‘672 teaches the limitations of claim 69 as discussed above.  It further teaches that a rotor comprising the magnetically geared apparatus of claim 69 (e.g., see [0023][0040][0050], claim 23).
Allowable Subject Matter
Claim 81 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 81, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein first plurality of permanent magnets has a respective first number of pole-pairs, and the second plurality of permanent magnets has a respective second number of pole-pairs, wherein the at least one pole piece is arranged to modulate the magnetic fields of the first and second pluralities of permanent magnets to produce mutually matching pole-pairs, thereby enabling magnetic coupling and torque transmission between the first and second pluralities of permanent magnets, and wherein the windings are arranged to magnetically couple with the first or fundamental harmonic of the magnetic field of the first plurality of permanent magnets.  
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUE ZHANG/
Primary Examiner, Art Unit 2838